      Case 1:19-cv-00071-SPW-TJC Document 243 Filed 08/26/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


TODD COPENHAVER and AMBER                       CV 19-71-BLG-SPW-TJC
COPENHAVER,

                     Plaintiffs,                ORDER

vs.

CAVAGNA NORTH AMERICA,
INC., AMERIGAS PROPANE, L.P.,
ALBERTSONS, LLC., BLUE RHINO
CORPORATION., and DOES 1-10,

                     Defendants.

       Plaintiffs Todd and Amber Copenhaver have filed a motion for extension of

time to respond to Defendants AmeriGas Propane L.P. and Albertsons Companies,

Inc.’s motion to reopen discovery. (Docs. 236, 242.) The motion is unopposed.

Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs shall file a response no later than

September 8, 2021.

       IT IS ORDERED.

       DATED this 26th day of August, 2021.

                                     _________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
